Citation Nr: 0309831	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to 
September 1957.  He died in July 1999.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).

The RO has issued a statement of the case and supplemental 
statements of the case on the issues of entitlement to 
service connection for the cause of death, and entitlement to 
dependents' education benefits.  However, during the course 
of this appeal the appellant has made no contentions with 
regard to these issues.  The Board cannot adjudicate a claim 
for which an appeal has not perfected.  An appeal is not 
perfected in the absence of a substantive appeal.  Morgan v. 
Principi, No. 02-7378 (Fed. Cir. May 6, 2003); Fenderson v. 
West, 12 Vet. App. 119, 131 (1999).  The fact that she has 
made no contentions, indicates that she did not believe these 
issues were on appeal, and further notice to her is not 
required.  Cf. VAOPGCPREC 9-99 (1999); 64 Fed. Reg. 
52376(1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Diagnosis of GERD as the cause of chest pain, and 
inadequate evaluation for possible heart problems, at a July 
19, 1999 VA outpatient consultation, led the veteran to forgo 
treatment for heart disorders, which contributed to causing 
his death from a heart attack.


CONCLUSION OF LAW

Inadequate VA medical treatment substantially contributed to 
causing the veteran's death from a heart attack.  38 U.S.C.A. 
§ 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  

II.  Compensation for the Veteran's Death

The appellant contends that the veteran's death on July [redacted]
, 
1999, from a heart attack, is attributable to inadequate and 
improper outpatient medical treatment that the veteran 
received at a VA facility on July 19, 1999.

The law that governs claims for VA benefits for disability or 
death resulting from VA medical treatment, 38 U.S.C.A. 
§ 1151, was amended by Pub. L. No. 104-204, effective October 
1, 1997.  The appellant's claim was filed after October 1, 
1997; so the amended law is applicable to her claim.  See 
VAOPGCPREC 40-97.

Under the amended law, compensation shall be awarded for a 
qualifying death or additional disability in the same manner 
as if such additional death or disability were service-
connected.  A qualifying death or additional disability is 
one that was not the result of the veteran's willful 
misconduct, and that was caused by VA hospital care, medical 
or surgical treatment, or examination.  For the death or 
additional disability to qualify, the proximate cause of the 
death or additional disability must be: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).

During his lifetime, the veteran did not seek service 
connection for any cardiovascular disorder.  In hearings at 
the RO and the Board, and in written statements, the 
appellant related that, in 1997, a private cardiology 
practice had evaluated the veteran, identified cardiovascular 
problems, and started the veteran on medications for 
hypertension and high cholesterol.  The appellant indicated 
that the veteran had received some treatment, including 
hypertension and cholesterol medications, through a VA 
facility in 1997 through 1999.

The appellant stated that, on July 19, 1999, she took the 
veteran to the outpatient clinic at the VA Medical Center in 
Columbia, South Carolina.  She reported that he had chest 
pain and was having trouble breathing.  She stated that no 
cardiac testing was performed.  She indicated that the 
examiner noted evidence on a recent CAT scan of a hiatal 
hernia.  She related that the examiner made an assessment of 
gastroesophageal reflux, and prescribed Maalox, to be used 
for seven days.

The appellant further stated that the veteran's symptoms 
continued at home, and that he passed out at home on July 24, 
1999.  He was hospitalized, and the private hospital where he 
was treated found that he had had a heart attack.  Despite 
treatment, his condition worsened, and he died in the 
hospital on July [redacted]
, 1999.

The appellant asserted that the veteran's treatment at the VA 
outpatient clinic on July 19, 1999, should have included 
evaluation for a heart disorder.  She stated that she had 
pointed out that the veteran's ankles were swollen, and had 
raised a concern that this was a sign of a heart problem; but 
that the examiner had responded by providing support hose, 
and had concluded that the chest pain was due to reflux.  The 
appellant contends that the failure of the VA outpatient 
clinic to check the veteran for a heart disorder led him to 
go without necessary treatment; and that he died following a 
heart attack a few days later.

The claims file contains records from the veteran's 
evaluation and treatment in 1997 at the South Carolina Heart 
Center.  He was seen for findings of hypertension, left arm 
and neck pain suspicious for angina, and dizziness.  Exercise 
stress testing revealed severely impaired exercise capacity, 
and strongly positive electrocardiographic response to 
stress, described as an early positive finding.  There was no 
evidence of ischemia.  Carotid duplex screening revealed 
thickening and stenosis in the carotid arteries.  The 
consulting physician indicated that the veteran probably had 
angina, and recommended that the veteran take medications for 
high blood pressure and high cholesterol, and medication to 
help him stop smoking.

The file also contains records from the veteran's visit to 
the VA outpatient clinic in Columbia on July 19, 1999.  The 
veteran reported a four-day history of burning from the 
throat to the stomach.  He reported having sore neck muscles 
since a CAT scan in June.  The examiner noted that the 
veteran had been seen in September 1998 for cervicalgia and 
benign hypertension and in March 1999 for chronic airway 
obstruction, and that he had undergone a CAT scan of the 
chest in June 1999 for shortness of breath and an abnormal 
chest x-ray.  On examination, the veteran's heart had a 
regular rhythm and rate.  The recent CAT scan was noted to 
show hiatal hernia, bullous emphysema, and pleural scarring.  
The examiner's assessment was gastroesophageal reflux 
disease; Zantac and Mylanta were prescribed.

Medical records indicate that emergency medical services 
personnel were called to the veteran's house on July 24, 
1999, after he had a syncopal episode.  He reported a burning 
sensation in his chest that had been present for a week, and 
had worsened that day.  He was transported to Kershaw County 
Medical Center, where electrocardiogram showed diffuse 
ischemia and an acute, evolving antero-septal myocardial 
infarction.  He was transferred to Providence Hospital.  
Cardiac catheterization revealed critical stenoses of the 
coronary arteries, and left ventricular dysfunction.  His 
clinical condition continued to deteriorate, and he developed 
multisystems organ failure.  He died on July [redacted]
, 1999, and 
the cause of death was listed as cardiac arrest due to 
anterior myocardial infarct.

In December 2002, private physician Ann Marie Gordon, M.D., 
wrote that she had reviewed the veteran's claims file and 
pertinent medical records.  Dr. Gordon noted the medical 
records of cardiac testing, with evidence of cardiovascular 
disorders, in 1997.  She noted the findings in the records 
from the veteran's treatment at the VA outpatient clinic on 
July 19, 1999, and the history and findings recorded in the 
private treatment records from July 24, 1999 to July [redacted]
, 
1999.  Dr. Gordon provided the following analysis:

In conclusion, the veteran had multiple 
risk factors for coronary heart disease.  
There is medical evidence that 
established the presence of 
atherosclerosis of the carotid arteries 
and a positive stress test as early as 
1997.  The documentation of the visit to 
the veteran's clinic on 07/19/99 
indicated that the evaluation was 
incomplete.  It is standard of care that 
a medical evaluation of chest discomfort 
in any individual with cardiac risk 
factors and previous evidence of 
atherosclerosis should include evaluation 
of the extremities and a neurologic 
assessment as well as an 
electrocardiogram as initial diagnostic 
testing.  These assessments were not 
included in the evaluation of 07/19/99 
and represent a breach in standard of 
care.  It is therefore conceivable and as 
likely as not that given the veteran's 
well known cardiac risk factors and 
atherosclerosis, inadequate evaluation 
and treatment performed at the veteran's 
hospital contributed to his demise.

Dr. Gordon found that there was a breach in the standard of 
care during the veteran's July 19, 1999 treatment at the VA 
outpatient clinic, and that it was as likely as not that the 
inadequate treatment contributed to causing the veteran's 
death.  Dr. Gordon's medical opinion that fault in VA 
treatment contributed to causing the veteran's death, 
supports the appellant's claim, and is not contradicted by 
other medical evidence or opinion.  Dr. Gordon's opinion is 
sufficiently probative to at least balance any doubt left by 
any gaps in the evidence.  Giving the benefit of the doubt to 
the claimant, the Board grants the appellant's claim.


ORDER

Entitlement to compensation for the veteran's death, under 
the provisions of 38 U.S.C.A. § 1151 is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

